UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                               :
 JEFF SUH,                                                     :
                                            Plaintiff,         :
                                                               :     21 Civ. 2002
                            -against-                          :
                                                               :
 XL FLEET CORP., et al.,                                       :
                                            Defendants. :
 ------------------------------------------------------------- X
 SOURABH KUMAR,                                                :
                                            Plaintiff,         :     21 Civ. 2171
                                                               :
                            -against-                          :       ORDER
                                                               :
 XL FLEET CORP., et al.,                                       :
                                            Defendants. :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

          WHEREAS, on June 3, 2021, a conference was held to discuss the consolidation of the

above-captioned actions and the appointment of a lead plaintiff and lead counsel. For the reasons

stated on the record at the conference, it is hereby

          ORDERED that the Clerk of Court shall consolidate case 21 Civ. 2002 (as lead case)

with case 21 Civ. 2171. All filings made after the issuance of this Order in connection with the

consolidated action shall be entered in the docket of the first-filed case, 21 Civ. 2002. After

consolidation, the Clerk of Court shall amend the caption of this case to be: In re XL Fleet Corp.

Securities Litigation. The Clerk of Court is further directed to close case 21 Civ. 2171. It is

further

          ORDERED that Delton Rowe is appointed lead plaintiff in this action. It is further

          ORDERED that Rowe’s chosen counsel, Glancy Prongay & Murray LLP, is appointed as

lead counsel. It is further

          ORDERED that Rowe shall file a consolidated complaint by July 6, 2021. It is further
       ORDERED that Defendants shall answer or otherwise respond to the consolidated

complaint by August 5, 2021. If Defendants file a motion to dismiss the consolidated complaint,

Rowe shall file a memorandum of law in opposition by September 6, 2021, and Defendants shall

file a reply, if any, by September 20, 2021.

       The Clerk of Court is respectfully directed to close the motions at Docket Nos. 6, 9, 13,

17, 18, 19, 27, 32, 36 and 45 in case 21 Civ. 2002.


Dated: June 3, 2021
       New York, New York




                                                 2
